 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                                                :   ORDER DENYING BAIL
              -against-                                         :   APPLICATION
                                                                :
 VICTOR MONES CORO,                                             :   19 Cr. 144-1 (AKH)
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 By letter motion dated March 25, 2020, Defendant Victor Mones Coro moves for

bail in light of the effects of the COVID-19 health crisis. I rule as follows:

                      1. Defendant’s application is denied. As an initial matter, Defendant has

                           not cited any authority establishing that 18 U.S.C. § 3142(i), the

                           provision under which he seeks relief, can be applied to him. Section

                           3142 applies to defendants awaiting trial. Defendant has already pleaded

                           guilty and is awaiting sentencing, making him subject to the more

                           stringent standards of Section 3143. “The law sets escalating standards

                           for release as a defendant proceeds through the criminal justice system.

                           In particular, the law recognizes three benchmarks for considering

                           release: before trial, after conviction but before sentencing, and after

                           sentencing but during the pendency of an appeal. For a defendant . . .

                           who has been convicted but not yet sentenced, section 3143(a) applies.”

                           United States v. Chen, 257 F. Supp. 656, 657-58 (S.D.N.Y. 2003). In

                           any event, temporary release is not appropriate in this case.
             2. Defendant will not be sentenced without a full opportunity to consult

                 with counsel and submit a sentencing memorandum. While I appreciate

                 the seriousness of the COVID-19 crisis, Defendant has not made a

                 sufficient showing of a danger to his health to justify release.

             3. Under the stipulated Guidelines range, Defendant faces a substantial

                 prison sentence. He also has significant financial resources, connections

                 to the aviation industry, and deep foreign ties. Taken together, these

                 factors create a significant flight risk. Due to his history of participating

                 in illegal transfers of money, he also poses a danger to the community.

         The Clerk is directed to close the open motions (ECF Nos. 65, 66).

         SO ORDERED.

Dated:   March 27, 2020                         /s/ Alvin K. Hellerstein
         New York, New York                    ALVIN K. HELLERSTEIN
                                               United States District Judge




                                          2
